ACCEPTED
                                                                                              06-14-00177-CR
                                                                                    SIXTH COURT OF APPEALS
                                                                                         TEXARKANA, TEXAS
                                                                                          1/5/2015 5:51:34 PM
                                                                                              DEBBIE AUTREY
                                                                                                       CLERK

                                   No. 06-14-00163-CR

                             IN THE COURT OF APPEALS          FILED IN
                                                       6th COURT OF APPEALS
                                                         TEXARKANA, TEXAS
                      FOR   THE SIXTH APPELLATE DISTRICT
                                                       1/5/2015 5:51:34 PM
                                                           DEBBIE AUTREY
                               TEXARKANA, TEXAS                Clerk


COREY MARTIN COLVIN                                  APPELLANT

VS

STATE OF TEXAS                                       APPELLEE

     MOTION FOR EXTENSION OF TIME TO FILE BRIEF OF APPELLANT



TO HONORABLE JUDGES OF SAID COURT:

         NOW COMES, the Appellant by and through his Attorney, Tim Cone, and does

hereby move this Honorable Court to grant an extension of time for the purpose of filing

the Appellant’s Brief.

                                             I.

         Judgment was entered with the 115th District Court of Marion County, Texas, in

Cause Number F12698 styled The State of Texas vs. Martin Luther Burns, on the 22nd

day of September, 2014. The Appellant’s brief is due on December 29, 2014. This is

the Appellant’s first request for an extension of time for the late filing of Appellant’s

brief.
      That the Appellant hereby requests an extension of time to file Appellant’s brief

until January 29, 2015, and will hopefully be the last extension we will ask for and as

reason therefore, would show the court as follows: Appellant’s attorney has recently

completed a brief in Skie Jordan Smith v. State, Case number 06-14-00071-CR and

submitted said brief to the Sixth Court of Appeals. Further, Appellant’s attorney

recently submitted a brief in State v. Casey Dale Hammack, Case Number 06-14-00175-

CR to the Sixth Court of Appeals. Further, Appellant’s attorney was preparing for jury

trials in the 115th District Court for the two week session beginning December 8, 2014:

State v. Carlos Bunch, Jr., Cause Number 12503; State v. Alton Ray Easley, Jr., Cause

Numbers 16346,16499 and 16647;State v. David Bruce Williams, Cause Number

16580; State v. Ronald Ray Hohensee, Cause Number 16696; State v. Jason Dwan

Tarver, Cause Number 16710; State v. Mary Ellen Clark, Cause Number 16723; State v.

Ricky Don Morris, Cause Number 16,783; State v. Christopher Alan Ray, Cause

Number 16,784; State v. Christopher Willis Garrett, Cause Number 16,785;State v.

Ladarius Kidron Johnson, Cause Number 16,803; State v Cortney Lee Fields, Cause

Number 16,828; and State v. Lester Shane Browning, Cause Number 16,875.


      Lastly, although Appellant’s attorney had calendared the due date in the case at

bar, a good deal of time during the holidays (Christmas and the week before) was spent

out of town. When Appellant’s attorney returned to town on December 29, 2014, a

fairly serious upper respiratory infection had set in and the entire week was spent
recuperating. Unfortunately, the calendar was not reviewed and the due date for this

brief was overlooked. Appellant’s attorney offers sincere apologies for this oversight.

Diligent efforts are made to not make such errors but it happened this time anyway.




.




.

      WHEREFORE, PREMISES CONSIDERED, the undersigned counsel

respectfully prays that the Honorable Court of Appeals extend the time for the filing of

Appellant’s Brief in this cause to the 29th day of January, 2015.




                                       Respectfully Submitted,

                                       /s/Tim Cone

                                       ______________________________
                                       Tim Cone, Attorney At Law
                                       State Bar N. 04660350
                                     P.O. Box 413
                                     Gilmer, Texas 75644
                                     903-725-6270
                                      e-mail: timcone6@aol.com



                           CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and foregoing
Appellant’s Motion for Extension of Time to File Brief has been served to Angela
Smoak, Marion County Attorney, attorney for Appellee, on this the 5th day of
January, 2015.

                                     /s/Tim Cone
                                    _____________________________
                                    Tim Cone, Attorney At Law